Citation Nr: 1016478	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss disability, evaluated as 20 percent 
disabling since May 6, 2009.

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss disability, evaluated as 
noncompensable prior to May 6, 2009.  

 
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

The June 2007 rating decision established service connection 
for bilateral hearing loss disability and assigned a 
noncompensable disability rating effective June 28, 2006.  
The Veteran disagreed with the assigned rating and perfected 
his appeal by filing timely substantive appeal [VA Form 9] in 
August 2008.

In a May 2009 supplemental statement of the case (SSOC), the 
disability rating assigned to the service-connected bilateral 
hearing loss disability was increased to 20 percent effective 
May 6, 2009.  The Veteran has not expressed satisfaction with 
the increased disability rating.  This case thus remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

The Veteran was scheduled to appear at the VA Central Office 
for a personal hearing before a Veterans Law Judge on March 
8, 2010.  In a signed statement dated February 9, 2010, the 
Veteran withdrew his request for a hearing pursuant to 
38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  The competent medical evidence of record since May 6, 
2009, indicates that the Veteran's bilateral hearing loss 
disability is currently manifested by no more than level V 
hearing impairment in the right ear and level V hearing 
impairment in the left ear.

2.  ***
2.  The evidence does not show that the Veteran's service-
connected bilateral hearing loss disability is so exceptional 
or unusual that referral for extraschedular consideration by 
a designated authority is required.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for service-connected bilateral hearing 
loss disability are not met.  See 38 U.S.CA. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2009).

2.  The criteria for referral for an increased disability 
rating for the Veteran's service-connected bilateral hearing 
loss disability on an extraschedular basis have not been met.  
38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a higher initial disability 
rating for service-connected bilateral hearing loss 
disability.  Essentially, the Veteran contends that his 
bilateral hearing loss disability symptomatology is more 
severe than is contemplated by the currently assigned 20 
percent disability rating.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received general VCAA 
notice letters dated July 2006 and April 2007.  Although 
these VCAA letters did not specifically include any 
information pertaining to the evidence necessary to 
substantiate a claim for a higher rating, once service 
connection is granted the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also VAOPGCPREC 8-2003.  

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the July 
2006 and April 2007 letters.  Specifically, the letters 
stated that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  With respect to private treatment records, 
the VCAA letters informed the Veteran that VA would make 
reasonable efforts to request such records.  The Veteran was 
also informed that he would be afforded a VA examination, if 
necessary, to make a decision as to his claim.

The above-referenced letters emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].  

The letters specifically indicated, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the VCAA 
letters dated July 2006 and April 2007.  The letters detailed 
the evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The letters also advised the 
Veteran as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the VCAA letters instructed 
the Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements and service treatment records.  

Additionally, the Veteran was afforded VA examinations in 
April 2007 and May 2009 as to his bilateral hearing loss 
disability.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, documented 
his current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
schedular evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

As will be discussed in greater detail below, the May 2009 VA 
audiological examination addressed the effects of the 
Veteran's bilateral hearing loss disability on his daily 
life, and thus are adequate for rating the Veteran's 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007); see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  
Moreover, the Veteran has submitted numerous statements 
detailing the functional effects of the service-connected 
bilateral hearing loss disability.

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and, as indicated above, withdrew his request to appear at a 
personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

In evaluating service-connected hearing loss disability, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold and as 
measured by puretone audiometric tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. 
§ 4.85) by intersecting the vertical column appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2008).

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Analysis

The Veteran seeks an initial disability rating in excess of 
20 percent for his service-connected bilateral hearing loss 
for the period from May 6, 2009, and a compensable evaluation 
prior to May 6, 2009.  As explained in the law and 
regulations section above, the resolution of this issue 
involves determining the level of hearing acuity in each ear.  

With respect to a rating in excess of 20 percent from May 6, 
2009, the Board observes that the May 2009 VA audiological 
examination report revealed the following:






HERTZ



1000
2000
3000
4000
Average
RIGHT
5
50
75
75
51
LEFT
5
65
85
90
61

Average puretone threshold was 51 decibels in the right ear 
with speech recognition ability of 72 percent, and average 
puretone threshold was 61 decibels in the left ear with 
speech recognition ability of 68 percent.  

This examination yielded a numerical designation of V in the 
right ear (50 to 57 percent average puretone decibel hearing 
loss, with between 68 and 74 percent speech discrimination) 
and a numerical designation of V for the left ear (58 to 65 
percent average puretone threshold, with between 68 and 74 
percent speech discrimination).  Under Table VII, such levels 
of hearing acuity warrant a 20 percent rating under Code 
6100.  The audiometric testing did not show an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.

The April 2007 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
75
75
50
LEFT
5
60
80
90
59

Average puretone threshold was 50 percent in the right ear 
with speech recognition ability of 84 percent, and average 
threshold was 59 decibels in the left ear with speech 
recognition ability of 88 percent.  

This examination yielded a numerical designation of II in the 
right ear (50 to 57 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination) 
and a numerical designation of III for the left ear (58 to 65 
percent average puretone threshold, with between 84 and 90 
percent speech discrimination).  Under Table VII, such levels 
of hearing acuity warrant a noncompensable rating under Code 
6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss disability does not meet 
the criteria under that section.  More specifically, the 
Veteran's hearing evaluations do not show a result of 30 dB 
or less at 1000 Hz and 70 dB or more at 2000 Hz, as would be 
required for application of Table IVA under 38 C.F.R. § 
4.86(b).  The Veteran also does not meet the criteria for 38 
C.F.R. § 4.86(a).  Each of the four specified frequencies is 
not 55 dB or more in either ear.  

The Board notes that the May 2009 VA examiner reported the 
effects of the Veteran's bilateral hearing loss disability on 
his daily life.  Specifically, the examiner noted that the 
Veteran reported "difficulty understanding the spoken voice 
even when looking at the speaker in background noise."

The Board has no reason to doubt that the Veteran experiences 
hearing loss and hearing difficulty in situation with 
background noise.  Indeed, the presence of hearing loss 
disability is a prerequisite for service connection.  See 38 
C.F.R. § 3.385 (2009).  With respect to the assignment of an 
increased disability rating, however, the question that must 
be answered is whether the schedular criteria have been met.  
These criteria are specific and, as explained above, the 
Veteran's hearing loss disability is not of sufficient 
severity to warrant an increased rating.

In short, the medical evidence does not support an increased 
disability evaluation for the Veteran's bilateral hearing 
loss disability under the pertinent criteria.

Moreover, the record on appeal demonstrates that the Veteran 
is also service-connected for tinnitus; a 10 percent rating 
has been assigned for that disability.  The Veteran is not 
competent to distinguish between problems caused by the 
hearing loss disability and those caused by the tinnitus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the medical evidence of record indicates that 
disability ratings of 20 percent from May 6, 2009, and 
noncompensable prior to May 6, 2009, have been correctly 
assigned by the RO under the VA Schedule for Rating 
Disabilities.  The Board thus finds that the Veteran's 
bilateral hearing loss disability was properly rated under 
Diagnostic Code 6100 throughout the course of the appeal.  
The Board therefore concludes that the preponderance of the 
evidence is against the Veteran's claim for an initial 
disability rating in excess of 20 percent for his service-
connected bilateral hearing loss disability from May 6, 2009, 
and a compensable evaluation prior to May 6, 2009.

In reaching this conclusion, the Board observes that in 
Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The RO has already assigned staged ratings in the instant 
case.  The Board has reviewed the medical history on a de 
novo basis in order to determine whether staged ratings 
should be applied and, if so, what date or dates should be 
used.  As noted above, the effective date of service 
connection was June 28, 2006, the date of claim.  A 
noncompensable disability rating was assigned as of that date 
based on the audiometric testing conducted in April 2007.  As 
indicated above, that testing demonstrated a numerical 
designation of II in the right ear (50 to 57 percent average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination) and a numerical designation of III for 
the left ear (58 to 65 percent average puretone threshold, 
with between 84 and 90 percent speech discrimination).  These 
audiometric results approximated a noncompensable disability 
evaluation under Diagnostic Code 6100.  Accordingly, pursuant 
to Diagnostic Code 6100, the RO properly assigned a 
noncompensable disability rating as of the date of service 
connection.
As discussed above, audiometric results from the May 2009 VA 
examination were consistent with the assignment of a 20 
percent rating under Diagnostic Code 6100.  Therefore, the RO 
properly assigned a noncompensable disability rating from May 
6, 2009.

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Court in Martinak held that a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in the final report of the examination to 
facilitate determinations regarding extraschedular 
consideration.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  See Martinak, 21 Vet. 
App. at 455.

The Board again notes that the May 2009 VA examiner addressed 
the functional effects caused by the Veteran's bilateral 
hearing loss disability.  Specifically, the VA examiner 
indicated that the Veteran experiences "difficulty 
understanding the spoken voice even when looking at the 
speaker in background noise."  The Board has taken the 
Veteran's report of functional impairment into consideration, 
but finds that the impact of the Veteran's bilateral hearing 
loss symptomatology on his daily life is not so exceptional 
or unusual to that referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

With respect to marked interference with employment, there is 
no specific evidence in the record that the Veteran's 
bilateral hearing loss disability has caused a marked 
interference with employment, over and above that which is 
contemplated in the disability rating now assigned.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Moreover, the medical reports do not identify an exceptional 
or unusual clinical picture as a result of the service-
connected lumbar spine disability.  There is no evidence that 
the Veteran has been frequently hospitalized as a result of 
this disability.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected bilateral hearing loss presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

For reasons and bases stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating in excess of 20 percent for 
his bilateral hearing loss disability from May 6, 2009, and a 
compensable evaluation prior to May 6, 2009.  The claim is 
therefore denied.


ORDER

Entitlement to a rating in excess of 20 percent for a 
bilateral hearing loss disability from May 6, 2009, is 
denied.

Entitlement to a compensable rating for a bilateral hearing 
loss disability prior to May 6, 2009, is denied.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


